ORDER
GARY M. WEISS of LINCROFT, who was admitted to the bar of this State in 1984, and who was thereafter temporarily suspended from the practice of law by Order of this Court dated October 23,1995, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that GARY M. WEISS is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GARY M. WEISS pursuant to Rule 1:21-6 that were restrained from disbursement by Order of this Court dated October 23, 1995, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.